ICJ_048_NorthernCameroons_CMR_GBR_1963-12-02_JUD_01_PO_03_FR.txt. CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 40

Mais, dans la présente espèce, la Cour a dit, sans traiter de la
question de compétence, qu’un arrêt sur les demandes de la Répu-
blique du Cameroun «serait sans objet » — ce qui revient à dire
que la Cour a apprécié les demandes du Cameroun quant au fond.
Une telle appréciation ne pouvant se faire qu’à un stade postérieur
de la procédure (le fond), la Cour a, par cette opération, substitué
le stade du règlement quant au fond au stade de la décision sur les
exceptions préliminaires d’incompétence.

On ne saurait attribuer aux règles de procédure un caractère
purement technique. Elles fixent non seulement la manière de
procéder, mais aussi les droits procéduraux des parties. On peut
dire qu’il est encore plus important de les observer strictement à
la Cour internationale de Justice que dans les tribunaux nationaux.
La Cour ne saurait les modifier en passant, alors qu’elle tranche une
affaire donnée. La revision du Règlement de la Cour doit se faire
(si elle est nécessaire) régulièrement et, en tout cas, le Règlement
amendé doit être connu des parties à l’avance.

Par conséquent, la Cour aurait dû, conformément à son Règle-
ment, déterminer en premier lieu si elle avait — ou non — com-
pétence en l’affaire, sans préjuger sa décision éventuelle quant au
fond, et, dans le respect de son Règlement, elle aurait dû passer
alors au stade suivant de la procédure concernant l’examen au
fond des demandes de la République du Cameroun.

M. Jessup, juge, fait la déclaration suivante:

Eu égard aux motifs de l’arrêt de la Cour, auxquels je m’associe
entièrement, je ne crois pas nécessaire d'expliquer pourquoi je con-
sidère que, s’il était nécessaire de se prononcer sur les questions de
compétence qui ont été soulevées, le raisonnement développé aux
pages 422 à 436 de mon opinion individuelle dans les affaires du
Sud-Ouest africain (C.I.J. Recueil 1962, p. 319) serait également
valable dans la présente espéce.

M. WELLINGTON Koo, sir Percy SPENDER, sir Gerald Fitz-
MAURICE et M. MoRELLI, juges, joignent à l’arrêt les exposés de
leur opinion individuelle.

MM. Bapawi et BUSTAMANTE Y RIVERO, juges, et M. BEB a Don,
juge ad hoc, joignent à l’arrét les exposés de leur opinion dissidente.

(Paraphé) B. W.
(Paraphé) G.-C.

29
